 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-20-08054-001-PCT-GMS
10                 Plaintiff,                        ORDER
11   v.
12   Uriel De La Rosa-De La Torre
      aka Juan De La Rosa-De La Torre,
13
                   Defendant.
14
15
           Pursuant to Defendant’s Motion to Compel Discovery (Doc. 35),
16
           IT IS ORDERED granting the motion and directing the Government to produce the
17
     hearing tapes and/or hearing transcripts involving the removal of the defendant (whose A
18
     number is AXXXXXXXX) in 1998, at least part of which occurred on September 29, 1998,
19
     at Florence, Arizona.
20
           No excludable delay shall occur from the entry of this Order.
21
           Dated this 13th day of July, 2020.
22
23
24
25
26
27
28
